Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 1 of 11 PageID #: 5419




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 JOE ANDREW SALAZAR,

      Plaintiff,

      v.                                                  Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                                       JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

      Defendants

     and

 HTC CORP., and HTC AMERICA, INC.,

     Intervenors.


             PLAINTIFF JOE ANDREW SALAZAR’S MOTIONS IN LIMINE

       Joe Andrew Salazar (“Mr. Salazar”), Plaintiff in the above-entitled and numbered action,

files the following Motions in Limine and shows:

                                        INTRODUCTION

       Pursuant to Federal Rules of Evidence 103(c) and 104(c), Mr. Salazar moves for an order

in limine prior to commencement of the voir dire examination of the jury panel, instructing

Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA, Inc., and

Cellco Partnership d/b/a Verizon Wireless (collectively, “Defendants”) and Intervenors HTC

Corp. and HTC America, Inc. (collectively, “Intervenors”) and their attorneys, representatives, and

all witnesses (whether live or by deposition), not to mention, refer to, interrogate about, or attempt



                                                  1
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 2 of 11 PageID #: 5420




to convey to the jury in any manner whatsoever, either directly or indirectly, any of the following

matters without first approaching the bench and obtaining a favorable ruling from the Court outside

the presence and hearing of all prospective jurors and the jurors ultimately selected in this action

in regard to any alleged theory of admissibility of such matters.

          Mr. Salazar requests the Court to instruct Defendants and Intervenors to warn and caution

each witness they may call to testify to follow these same instructions. In this connection, Mr.

Salazar would show the Court that the following matters would be inadmissible for any purpose

upon proper and timely objection by Mr. Salazar pursuant to Federal Rules of Evidence 401-402

in that these matters do not have a tendency to make a fact more or less probable than it would be

without that evidence and/or the facts to be proven by the matters are not of consequence in the

determining this action and are therefore irrelevant to any material issue in this action or the rights

of the parties to this action. Alternatively, Mr. Salazar would show the Court that the following

matters would be inadmissible for any purpose upon proper and timely objection by Mr. Salazar

pursuant to Federal Rule of Evidence 403 in that the alleged probative value of any of these matters

is substantially outweighed by a danger of unfair prejudice, confusion of the issues, misleading the

jury, undue delay, waste of time and/or the needless presentation of cumulative evidence.

Permitting interrogation of witnesses, comments to jurors or prospective jurors, offers of evidence

or statements of counsel concerning these matters would unduly prejudice the jury, and sustaining

objections to such questions, comments, offers of evidence or statements would not cure such

prejudice but rather would only serve to reinforce the impact of such prejudicial matters on the

jurors.




                                                  2
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 3 of 11 PageID #: 5421




                                 INADMISSIBLE MATTERS

              MIL No. 1: Any statement, argument, testimony or evidence that
              references or mentions Mr. Salazar’s previous case against HTC
              Corp. (Salazar v. HTC, Corp., 2:16-cv-01096-JRG); any reference
              or suggestion that Mr. Salazar had any prior litigation against
              HTC Corp.; and all references, argument, testimony or evidence
              from the previous case, including but not limited to deposition and
              trial testimony from that case.

       Mr. Salazar moves in limine to exclude any statement, argument, testimony or evidence by

Defendants and Intervenors that directly or indirectly references Mr. Salazar’s previous case

against HTC Corp. Such testimony is inadmissible hearsay and outside the scope of the parties’

discovery order (Dkt. # 66). Any discussion of a separate case that involves a separate transaction

and occurrence/nucleus of operative facts, different defendants, different allegations of

infringement, as well as different claim constructions, would be highly prejudicial.      See, e.g.,

VirnetX Inc., et al. v. Apple Inc., No. 6:12-cv-00855-RWS, Dkt. 937, at 8 (E.D. Tex. Sept. 1, 2020).

Moreover, the jury in Salazar v. HTC Corp. did not make any particular finding as to whether the

accused devices practice Mr. Salazar’s patent claims. Thus, the jury’s narrow decision that HTC

Corp. (a foreign entity that contended it did no business in the United States) did not violate 35

U.S.C. § 271 is irrelevant as to whether the U.S. carrier defendants in this case violated 35 U.S.C.

§ 271. This is also a violation of expert disclosures under Federal Rule of Civil Procedure 26(a).

Additionally, knowledge of a previous case could allow jury members to investigate and/or look

up related information, including the outcome of that case. Because such information is highly

prejudicial and not relevant to the current case, it should be excluded. See Fed. R. Evid. 401-403.

       To the extent any testimony from the prior case is used for impeachment purposes (with

the exception of claim construction testimony subject to MIL No. 2), Mr. Salazar moves that there




                                                 3
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 4 of 11 PageID #: 5422




be no reference, indication, or suggestion that such testimony relates to a prior case of Mr. Salazar

against HTC Corp. or that there was a prior case between Mr. Salazar and HTC Corp.

               MIL No. 2: Any statement, argument, testimony (including
               impeachment testimony), or evidence based on the Court’s
               claim construction in Salazar v. HTC Corp., 2:16-cv-01096-JRG.

       Mr. Salazar moves in limine to exclude any statement, argument, testimony (for all

purposes, including impeachment testimony) or evidence by Defendants and Intervenors that is

based on the Court’s claim construction in Salazar v. HTC Corp., 2:16-cv-01096-JRG. Any such

testimony or argument is not relevant and will confuse the jury. Fed. R. Evid. 401-403. “No party

may contradict the court’s [claim] construction to a jury.” Exergen Corp. v. Wal-Mart Stores, Inc.,

575 F.3d 1312, 1321 (Fed. Cir. 2009). In addition, an expert’s opinion must use “the claim

construction adopted by the court.” Intellectual Sci. & Tech., Inc. v. Sony Elecs., Inc., 589 F.3d

1179, 1183 (Fed. Cir. 2009) (citation omitted). Expert testimony that is inconsistent with the

Court’s claim construction is inadmissible because such evidence could confuse the jury.

Network-1 Techs., Inc. v. Alcatel-Lucent USA, Inc., No. 6:11-cv-492-RWS-KNM, Dkt. 962 (E.D.

Tex. Sept. 13, 2017 (citing EMC Corp. v. Pure Storage, Inc., 154 F. Supp. 3d 81, 109 (D. Del.

2016)); see also Liquid Dynamics Corp. v. Vaughan Co., 449 F.3d 1209, 1224 n.2 (Fed. Cir. 2006).

Experts are not permitted to disregard or misapply the Court’s claim constructions. MarcTec, LLC

v. Johnson & Johnson, 664 F.3d 907, 913 (Fed. Cir. 2012). Further, expert opinions based on

incorrect statements of law are not admissible. See Herbert v. Lisle Corp., 99 F.3d 1109, 1117

(Fed. Cir. 1996). See, e.g., MarcTec, 664 F.3d at 913 (“expert testimony [that] ignored the court’s

claim construction ‘is irrelevant to the question of infringement’ and is inadmissible under

Daubert”).




                                                 4
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 5 of 11 PageID #: 5423




       For these reasons, the Court’s claim construction in Salazar v. HTC Corp. is not relevant,

and testimony regarding this claim construction, including for impeachment purposes, would only

confuse the jury and be prejudicial to Mr. Salazar. See Fed. R. Evid. 401-403.

               MIL No. 3: Any statement, argument, testimony, or evidence
               that references, discloses, or mentions products, and the very
               existence of such products, sold by Mr. Salazar or Innovative
               Intelcom Industries.

       Mr. Salazar moves in limine to exclude any statement, argument, testimony or evidence by

Defendants and Intervenors that references, discloses, or mentions products sold by Mr. Salazar or

by his former entity Innovative Intelcom Industries (“I3”). Any reference to these products is

irrelevant to any issue in this case. Disclosure or mention of these products could confuse the jury

or cause the jury to attempt to compare the irrelevant I3 products to the accused devices in

assessing infringement. See Fed. R. Evid. 401-403. Furthermore, Defendants cannot properly

assert that § 287(a), the marking statute, applies in this case. As Mr. Salazar argued in his Motion

for Partial Summary Judgment briefing (Dkt. #144, 166), Defendants and Intervenors have never

specifically identified these products as “patented articles” subject to § 287. See Arctic Cat Inc. v.

Bombardier Recreational Prods. Inc., 876 F.3d 1350, 1368 (Fed. Cir. 2017). Moreover, even

assuming Defendants and Intervenors had met this burden of production under Arctic Cat, they

have not put forth any evidence that the devices sold by I3 practice all of the elements disclosed

in any single claim of the ‘467 Patent. See Dkt. #166. Thus, because § 287(a) is not applicable in

this case, the products sold by I3 or Mr. Salazar are wholly irrelevant. Accordingly, Mr. Salazar

asks that the Court enter an order precluding Defendants and Intervenors from making any

reference, mention, or disclosure regarding products sold by Mr. Salazar and/or I3, including that

these products were marked with the ‘467 Patent. Such statements would cause unfair prejudice,

confuse and mislead the jury, and waste trial time on irrelevant issues. See Fed. R. Evid. 401-403.

                                                  5
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 6 of 11 PageID #: 5424




               MIL No. 4: Any statement, argument, testimony, or evidence
               regarding Mr. Salazar’s alleged failure to mark products he
               sold.

       Mr. Salazar moves in limine to exclude any statement, argument, testimony, or evidence

that Mr. Salazar is statutorily limited by 35 U.S.C. § 287 from recovering pre-suit damages.

Defendants cannot properly assert that the marking statute applies in this case. As Mr. Salazar

argued in his Motion for Partial Summary Judgment briefing (Dkt. #144, 166), Defendants and

Intervenors have never specifically identified any products sold by Mr. Salazar as “patented

articles” subject to § 287. See Arctic Cat Inc. v. Bombardier Recreational Prods. Inc., 876 F.3d

1350, 1368 (Fed. Cir. 2017). Moreover, even assuming Defendants and Intervenors had met this

burden of production under Arctic Cat, they have not put forth any evidence that devices sold by

Mr. Salazar practice all of the elements disclosed in any single claim of the ‘467 Patent—i.e., that

they are “patented articles” under the marking statute. See Dkt. #166. Additionally, Defendants

and Intervenors have not alleged in their pleading nor at any time in the case presented any

evidence that Mr. Salazar ever engaged in false marking of his products under 35 U.S.C § 292.

Allegations of false marking are required to be pled with particularly under Rule 9(b). See, e.g.,

In re BP Lubricants USA Inc., 637 F.3d 1307 (Fed. Cir. 2011). Thus, because § 287(a) is not

applicable in this case, the question of whether Mr. Salazar marked his products is wholly

irrelevant. Such statements, argument, testimony, or evidence, would cause unfair prejudice,

confuse and mislead the jury, and waste trial time on irrelevant issues. See Fed. R. Evid. 401-403.




                                                 6
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 7 of 11 PageID #: 5425




              MIL No. 5: Any statement, argument, testimony, or evidence that
              references or mentions that Mr. Salazar’s damages analysis is
              incomplete, inaccurate, or in any way deficient based on his
              inability to access financial records not produced by Defendants
              or produced in an incomplete and/or deficient manner.

        Mr. Salazar moves in limine to exclude any statement, argument, testimony or evidence,

 by Defendants and Intervenors that Mr. Salazar’s infringement analysis is in any way deficient

 based on his lack of complete access to Defendants’ financial records and based on Defendants’

 production of incomplete and/or deficient records. Arguments of this nature are irrelevant to any

 matter at issue in this case and are intended solely to mislead a jury into believing that Mr. Salazar

 was not diligent in reviewing Defendants’ financial information.             Throughout this case,

 Defendants and Intervenors hindered Mr. Salazar’s ability to review this information by failing

 to produce all relevant financial information in a timely manner; producing incomplete,

 incomprehensible, and/or deficient records; and offering 30(b)(6) witnesses who were

 unprepared and/or unable to testify regarding Defendants’ financial information. Therefore, any

 attempt by Defendants and Intervenors to criticize the financial information relied upon by Mr.

 Salazar or to suggest that Mr. Salazar could or should have reviewed more financial information

 than was actually reviewed in preparing his damages analysis would cause unfair prejudice,

 confuse and mislead the jury, and waste trial time on irrelevant issues. See Fed. R. Evid. 401-

 403.

                MIL No. 6: Any statement, argument, testimony, or evidence
                indicating or suggesting that the case lacks merit or has less
                value because the patent-at-issue is expired.

        Mr. Salazar moves in limine to exclude any statement, argument, testimony or evidence by

Defendants and Intervenors that this case lacks merit because the patent-at-issue has already

expired or that this action was filed after the expiration date of the ‘467 Patent. It would be



                                                   7
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 8 of 11 PageID #: 5426




irrelevant, misleading, confusing, and highly prejudicial to Mr. Salazar to allow Defendants and

Intervenors to use the expiration date of the ‘467 Patent as a basis for arguing or implying to the

jury that Mr. Salazar’s case lacks merit because it is based on an expired patent. See Fed. R. Evid.

401-403.

               MIL No. 7: Any statement, argument, testimony, or evidence
               regarding any alleged delay in Mr. Salazar filing suit against
               Defendants.

       Mr. Salazar moves in limine to exclude any statement, argument, testimony or evidence by

Defendants and Intervenors regarding any alleged delay in Mr. Salazar filing suit against

Defendants. Attempts to introduce evidence of a plaintiff’s delay in filing a suit for infringement,

including to support an argument that delay in bringing suit establishes the plaintiff’s perception

of the lack of value of the patented invention, is speculative and not relevant to damages. See

Exmark Mfg. Co. v. Briggs & Stratton Power Prods., LLC, (Fed. Cir. Jan. 12, 2018).

               MIL No. 8: Any statement, argument, testimony, or evidence
               regarding or referring to any experts’ previous and/or current
               retention by counsel for Mr. Salazar.

       Mr. Salazar moves in limine to exclude any statement, argument, testimony or evidence by

Defendants and Intervenors regarding Mr. Salazar’s trial counsel’s previous and/or current

retention of any of Mr. Salazar’s testifying experts or of any of Defendants and Intervenors’

testifying experts for clients other than Mr. Salazar. This information is wholly irrelevant to any

issue in the case and, even if the Court were to find the previous and/or current working

relationships between these experts and Mr. Salazar’s trial counsel minimally probative, referring

to an expert’s previous retention—including in the prior case against HTC Corp.—by Mr.

Salazar’s trial counsel in front of the jury would cause unfair prejudice, confuse the issues, mislead

the jury, and waste valuable trial time. See Fed. R. Evid. 401-403.



                                                  8
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 9 of 11 PageID #: 5427




                                         CONCLUSION

       The above-referenced matters are either wholly irrelevant to any material issue involved in

this action or the alleged probative value of any such matter is substantially outweighed by a danger

of unfair prejudice, confusion of the issues or misleading the jury and for these reasons should not

be considered by the jury for any purpose. If any of these matters were made known to the jury,

it would be highly improper and unduly prejudicial to the rights of Mr. Salazar, even if the Court

were to sustain an objection and instruct the jury not to consider such matters for any purpose.

Other than granting these motions in limine, there is no other way for Mr. Salazar’s rights to be

adequately protected and properly handled at the trial of this action without causing substantial

prejudice to him, requiring the declaration of a mistrial. For these reasons, Mr. Salazar requests

the Court to order that Defendants and Intervenors, Defendants and Intervenors’ counsel, and any

and all witnesses (whether testifying live or by deposition) called by Defendants and Intervenors

be instructed to refrain from any mention, reference, interrogation, or argument (either directly or

indirectly) concerning any of the matters set forth in Mr. Salazar’s Motion in Limine.

                                             PRAYER

       PREMISES CONSIDERED, Plaintiff, Joe Andrew Salazar, respectfully prays that his

Motion in Limine be granted as to all matters raised therein and that an appropriate Order of this

Court be entered in accordance with the Court’s rulings and for such other and further relief as the

Court deems suitable and just.


Dated: February 26, 2021




                                                 9
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 10 of 11 PageID #: 5428




                                                    Respectfully submitted,

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson
                                                    TX Bar No. 24045732
                                                    gpc@texarkanalaw.com
                                                    Kelly Tidwell
                                                    TX Bar No. 20020580
                                                    kbt@texarkanalaw.com
                                                    PATTON, TIDWELL &
                                                    CULBERTSON, LLP
                                                    2800 Texas Boulevard
                                                    Texarkana, Texas 75503
                                                    Telephone: 903-792-7080
                                                    Fax: 903-792-8233

                                                    Dariush Keyhani (Lead Attorney)
                                                    District of Columbia Bar No. 1031500
                                                    (pro hac vice)
                                                    Frances H. Stephenson
                                                    New York Registration No. 5206495
                                                    (pro hac vice)
                                                    Keyhani LLC
                                                    1050 30th Street NW
                                                    Washington, DC 20007
                                                    Telephone: (202) 748-8950
                                                    Fax: (202) 318-8958
                                                    dkeyhani@keyhanillc.com
                                                    fstephenson@keyhanillc.com

                                                    Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

         This is to certify that all known counsel of record who are deemed to have consented to
 electronic service are being served with a copy of this document via the Court’s CM/ECF system
 per E. Dist. Tex. Loc. Ct. R. CV-5(a)(3) on this the 26th day of February, 2021. Any other known
 counsel of record will be served with a copy of this document by email and/or facsimile
 transmission.



                                               10
Case 2:20-cv-00004-JRG Document 193 Filed 02/26/21 Page 11 of 11 PageID #: 5429




                             CERTIFICATE OF CONFERENCE

         Counsel for Plaintiff met and conferred with counsel for Defendants and Intervenors on
 February 25, 2021, via telephone concerning the foregoing motion and by multiple electronic mail
 exchanges between the parties. Defendants and Intervenors could not agree to the motions in
 limine contained in the foregoing motion and, as such this motion is submitted as an opposed
 motion. Counsel for the parties will continue to meet and confer on their respective motions in
 limine and will advise the Court of any further agreements reached no later than 1:00 p.m. three
 (3) business days before the pretrial conference in this action on April 13, 2021.




                                               11
